Case 6:20-cr-00078-PGB-DCI Document 15 Filed 06/11/20 Page 1 of 4 PageID 44




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

  UNITED STATES OF AMERICA

     v.                                      Criminal No. 6:20-cr-78-Orl-40DCI

  MAX BENNETT CHAMBERS

                 CERTIFICATE OF INTERESTED PERSONS
                AND CORPORATE DISCLOSURE STATEMENT

           I hereby disclose the following pursuant to this Court’s interested persons

  order:

           1.    The name of each person, attorney, association of persons, firm,

  law firm, partnership, and corporation that has or may have an interest in the

  outcome of this action -- including subsidiaries, conglomerates, affiliates, parent

  corporations, publicly-traded companies that own 10% or more of a party’s

  stock, and all other identifiable legal entities related to any party in the case:

           2.    MAX BENNETT CHAMBERS, defendant

                 Amanda Daniels, Assistant United States Attorney

                 Alcohol, Tobacco, Firearms and Explosives, Investigative
                 Agency

                 Maria Chapa Lopez, United States Attorney

                 Mark P. Rankin, Defense Attorney

                 Brett McIntosh, Defense Attorney
Case 6:20-cr-00078-PGB-DCI Document 15 Filed 06/11/20 Page 2 of 4 PageID 45




                Bryan Page, Special Agent

         3.     The name of every other entity whose publicly-traded stock,

  equity, or debt may be substantially affected by the outcome of the proceedings:

  None

         4.     The name of every other entity which is likely to be an active

  participant in the proceedings, including the debtor and members of the

  creditors’ committee (or twenty largest unsecured creditors) in bankruptcy

  cases: None

         5.     The name of each victim (individual or corporate) of civil and

  criminal conduct alleged to be wrongful, including every person who may be

  entitled to restitution: None
Case 6:20-cr-00078-PGB-DCI Document 15 Filed 06/11/20 Page 3 of 4 PageID 46




        6.     I hereby certify that I am unaware of any actual or potential

  conflict of interest involving the district judge and magistrate judge assigned to

  this case, and will immediately notify the Court in writing on learning of any

  such conflict.

        Date: June 11, 2020

                                            Respectfully submitted,

                                            MARIA CHAPA LOPEZ
                                            United States Attorney


                                      By: s/ Amanda S. Daniels
                                          Amanda S. Daniels
                                          Assistant United States Attorney
                                          Bar No. 111444
                                          400 W. Washington Street
                                          Suite 3100
                                          Orlando, Florida 32801
                                          Telephone: (407) 648-7500
                                          Fax: (407) 648-7643
                                          E-mail: amanda.daniels@usdoj.gov
Case 6:20-cr-00078-PGB-DCI Document 15 Filed 06/11/20 Page 4 of 4 PageID 47




  U.S. v. CHAMBERS                                Case No. 6:20-cr-78-Orl-40DCI

                           CERTIFICATE OF SERVICE

         I hereby certify that on June 11, 2020, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system which will send a

  notice of electronic filing to the following:

         Mark P. Rankin, Esq.
         Brett McIntosh, Esq.




                                             s/ Amanda S. Daniels
                                             Amanda S. Daniels
                                             Assistant United States Attorney
                                             Bar No. 111444
                                             400 W. Washington Street
                                             Suite 3100
                                             Orlando, Florida 32801
                                             Telephone: (407) 648-7500
                                             Fax: (407) 648-7643
                                             E-mail: amanda.daniels@usdoj.gov
